Case 0:21-cv-60125-RNS Document 15 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-60125-CIV-SCOLA/SNOW

  JIANGMEN BENLIDA PRINTED
  CIRCUIT CO., LTD.,

  Plaintiff,

  v.

  CIRCUITRONIX LLC,

  Defendant.
  ____________________________________/

               DECLARATION OF CHAUNCEY D. COLE IV IN SUPPORT OF
               DEFENDANT CIRCUITRONIX, LLC’S MOTION TO DISMISS

          1.      I am a member of the Bar of the State of Florida and New York and I am the owner

  and managing partner of the law firm Chauncey Cole, PA. I have been a member of the Florida Bar

  since 2013 and a member of the New York Bar since 2007. In addition, I am admitted to practice law

  in the United States District Court, Southern District of Florida, and the United States District Court,

  Southern District of New York. I make the following declaration based upon my personal knowledge.

          2.      A true and correct copy of the executed Standard Manufacturing And Representation

  Agreement, dated March 1, 2012 (“Manufacturing Agreement”) is attached hereto as Exhibit 1.

          3.      A true and correct copy of the executed Letter Agreement regarding Manufacturing

  Agreement, dated July 21, 2016 (“Letter Agreement”) is attached hereto as Exhibit 2.

          4.      A true and correct copy of email correspondence from opposing counsel, dated

  October 21, 2020, attaching a draft complaint is attached hereto as Exhibit 3.




                                                     1
Case 0:21-cv-60125-RNS Document 15 Entered on FLSD Docket 04/12/2021 Page 2 of 2




         5.      A true and correct copy of email correspondence from Melonnie Rhoden, dated

  August 1, 2019, attaching a monthly reconciliation statement and wire confirmation slips, showing

  payment of $1.2 million against invoices totaling $840,661.50, is attached hereto as Exhibit 4.

         6.      A true and correct copy of email correspondence from opposing counsel, dated

  January 8, 2021, attaching a draft complaint is attached hereto as Exhibit 5.

         7.      A true and correct copy of email correspondence from undersigned counsel, dated

  January 20, 2021, is attached hereto as Exhibit 6.

         8.      A true and correct copy of email correspondence from undersigned counsel and

  opposing counsel, dated March 5, 2021, is attached hereto as Exhibit 7.

         9.      A true and correct copy of commercial invoice number BLDCCT-HK19091001, from

  Jiangmen Benlida Printed Circuit Co., Ltd., to Circuitronix (Hong Kong) Limited, dated September

  10, 2019, is attached hereto as Exhibit 8.

                                           VERIFICATION

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

  and correct.


                                                 _______________________________
                                                 Chauncey D. Cole IV
                                                 Executed on April 12, 2021

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing has been served via transmission of
  Notices of Electronic Filing generated by CM/ECF on April 12, 2021 as filed with the Clerk of the
  Court using CM/ECF.                         By: /s/ Chauncey D. Cole IV___
                                               Chauncey D. Cole IV




                                                       2
